Citation Nr: 1220274	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression and anxiety.

2.  Entitlement to a compensable rating for residuals of a fractured right fibula.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1945 to January 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issues of entitlement to rating in excess of 30 percent for depression and anxiety and to a total rating based on individual unemployability are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for residuals of a fractured right fibula. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for residuals of a fractured right fibula have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c). 

In November 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2009 decision as it pertained to the issue of entitlement to a total rating based on individual unemployability (TDIU).  Specifically, the parties found that the Veteran's claim of entitlement to TDIU raised the issues of entitlement to increased ratings for the Veteran's already service-connected disabilities, including a claim of entitlement to a compensable rating for residuals of a fractured right fibula.  The parties then requested the Court to remand the case to the Board for development and readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development of the Veteran's claim.  In order to prevent prejudice to the Veteran, in September 2011, the Board vacated the November 2009 decision as it pertained to the claim of entitlement to TDIU.  Further, based on the directives of the Joint Motion, the Board found that a claim of entitlement to a compensable rating for residuals of a fractured right fibula was within its jurisdiction and remanded said claim in order for the RO to undertaken the appropriate development and to adjudicate the issue in the first instance.

Following a December 2011 VA examination and a January 2012 supplemental statement of the case, wherein his claim of entitlement to a compensable rating for residuals of a fractured right fibula was denied, the Veteran's claim was returned to the Board for appellate review.  

In February 2012, the Veteran submitted a statement wherein he appeared to indicate a desire to withdraw his claim as to the issue of entitlement to a compensable rating for residuals of a fractured right fibula.  In April 2012, prior to the promulgation of a decision by the Board, the Veteran's representative contacted the Veteran in order to obtain clarification as to his intent to withdraw.  The Veteran confirmed his intent to withdraw the issue, and his representative submitted a statement documenting the Veteran's confirmation.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his claim and, accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a compensable rating for residuals of a fractured right fibula, and the claim is dismissed. 


ORDER

The claim of entitlement to a compensable rating for residuals of a fractured right fibula is dismissed.


REMAND

As discussed above, the parties to the November 2010 Joint Motion found that the Veteran's claim of entitlement to TDIU raised the issues of entitlement to increased ratings for the Veteran's already service-connected disabilities, including a claim of entitlement to a rating in excess of 30 percent of depression and anxiety.  The parties then requested the Court to remand the case to the Board for development and readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development of the Veteran's claim.  In September 2011, after vacating the November 2009 decision as it pertained to the claim of entitlement to TDIU, the Board found that a claim of entitlement to a rating in excess of 30 percent of depression and anxiety was within its jurisdiction and remanded said claim in order for the RO to undertaken the appropriate development and to adjudicate the issue in the first instance.  The Board also found that the Veteran's claim of entitlement to TDIU was inextricably intertwined and, thus, remand said claim for contemporaneous adjudication.

Specifically, with regard to the Veteran's claim of entitlement to an increased rating for depression and anxiety, the Board directed the RO to (1) provide notice and assistance to the Veteran consistent with the Veterans Claims Assistance Act (VCAA); (2) provide the Veteran the opportunity to identify all VA and non-VA treatment providers who have treated him for depression and anxiety since May 2005; (3) afford the Veteran a VA examination to ascertain the severity of his service-connected depression and anxiety; and (4) adjudicate the claim of entitlement to a rating in excess of 30 percent for depression and anxiety in a rating decision.  The Board then instructed the RO stay they adjudication of the Veteran's claim of entitlement to TDIU until (1) the Veteran perfected an appeal of the rating decision concerning his claim of entitlement to a rating in excess of 30 percent for depression and anxiety; or (2) one year after the date of the letter sent to the Veteran notifying him of that rating decision, whichever was earlier.  Once the above development had been completed and the Veteran's TDIU had been re-adjudicated, if any benefit remained the denied, the Board directed the RO to remit the claims to the Board for further appellate review.

In November 2011, the RO sent the Veteran a letter requesting him to submit or identify any relevant evidence not already associated with claims file demonstrating treatment for depression and anxiety since May 2005.  This letter also provided the Veteran notice of the criteria for obtaining a higher rating for his service-connected depression and anxiety.  In December 2011, the Veteran was scheduled for and underwent a VA examination to ascertain the severity of his service-connected depression and anxiety.  The RO then contemporaneously adjudicated the Veteran's claim of entitlement to a rating in excess of 30 percent for depression and anxiety and his claim of entitlement to TDIU in a January 2012 supplemental statement of the case.  The RO then remitted the claims to the Board for further appellate review.

Based upon a longitudinal review of the Veteran's claims file, the Board finds that the RO did not substantially comply with the September 2011 remand directives.  Although the RO requested the Veteran to submit or identify additional relevant treatment reports dated since May 2005 and provided the Veteran with notice of the criteria necessary to obtain a higher rating, the Board finds that the November 2011 letter did not comply with the requirements of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specifically, the November 2011 letter did not provide the Veteran notice that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, or the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Further, the November 2011 letter did not inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Board directed the RO to adjudicate the Veteran's claims of entitlement to a rating in excess of 30 percent for depression and anxiety in a rating decision.  The RO was then directed to stay the readjudication of the Veteran's claim of entitlement to TDIU until either the Veteran perfected an appeal of that rating decision or one year after the date of the letter notifying the Veteran of that rating decision, whichever was earlier.  Instead, the RO adjudicated the Veteran's claims of entitlement to a rating in excess of 30 percent for depression and anxiety and entitlement to TDIU in the January 2012 supplemental statement of the case and remitted both claims to the Board for further appellate review.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, in order to satisfy VA's duty assist, the Board finds that another remand is required in order for the RO to undertake the directed development.

Additionally, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim of entitlement to a rating in excess of 30 percent for depression and anxiety.  For this reason, the Board finds that the Veteran's claim of entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is remanded for the following action:

1.   The RO must provide VCAA-compliant notice and assistance to the Veteran with respect to the issue of entitlement to a rating in excess of 30 percent for anxiety and depression.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Specifically, the RO must provide the Veteran notice that he must submit, or request that VA obtain, evidence of the worsening of his disability; the different types of evidence available to substantiate his claim for a higher rating; and the need to submit evidence of how such worsening effected his employment.  Further, the RO must inform the Veteran of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the Veteran is expected to provide.

2.  The RO must then adjudicate the claim of entitlement to a rating in excess of 30 percent for depression and anxiety in a rating decision.  The RO must stay the re-adjudication of the Veteran's TDIU claim until (1) the Veteran perfects an appeal of the rating decision concerning his increased rating claim; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to his increased rating claims, whichever is earlier.  

3.  Upon readjudication of the TDIU claim, if the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

4.  After the above actions have been completed, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


